UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04760 DWS Advisor Funds (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:12/31 Date of reporting period: 3/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of March 31, 2010(Unaudited) NY Tax Free Money Fund Principal Amount ($) Value ($) Municipal Investments 99.9% New York 98.5% Albany County, NY, Airport Authority Revenue, Series A, AMT, 0.33% *, 12/15/2023, Bank of America NA (a) Bethlehem, NY, Industrial Development Agency Housing Revenue, 467 Delware Ave. LLC Project, Series A, AMT, 0.33% *, 9/1/2033, Hudson River Bank & Trust Co. (a) Broome County, NY, Industrial Development Agency, Civic Facility Revenue, Elizabeth Church Manor, 0.29% *, 2/1/2029, Sovereign Bank FSB (a) Hempstead, NY, Industrial Development Agency Revenue, Series 92G, 144A, AMT, 0.33% *, 10/1/2045 Long Island, NY, Power Authority, Electric Systems Revenue, Series 3A, 0.3% *, 5/1/2033, JPMorgan Chase Bank & Landesbank Baden-Württemberg (a) Nassau County, NY, Interim Finance Authority Revenue: Series D-2, 0.27% *, 11/15/2015 Series D-1, 0.29% *, 11/15/2017 New York, Liberty Development Corp. Revenue, World Trade Center Project, Series A, 0.5% *, MandatoryPut 1/18/2011 @ 100, 12/1/2049 New York, Monroe Tobacco Asset Securitization Corp., Tobacco Settlement Revenue, Asset Backed Bonds, Prerefunded 6/1/2010 @ 101, 6.625%, 6/1/2042 New York, State Dormitory Authority Revenues, Park Ridge Hospital, Inc., 0.29% *, 7/1/2029, JPMorgan Chase Bank (a) New York, State Dormitory Authority Revenues, Secondary Issues, Series R-12121, 0.3% *, 6/15/2010 New York, State Energy Research & Development Authority Facilities Revenue, Consolidated Edison Co., Series C-3, 144A, AMT, 0.3% *, 11/1/2039, Mizuho Corporate Bank (a) New York, State Housing Finance Agency Revenue, 100 Maiden Lane Properties, Series A, 0.24% *, 5/15/2037 New York, State Housing Finance Agency Revenue, Capitol Green Apartments, Series A, AMT, 0.29% *, 5/15/2036 New York, State Housing Finance Agency Revenue, Helena Housing, Series A, AMT, 0.28% *, 5/15/2036 New York, State Power Authority Revenue & General Purpose, 144A, 0.26% *, 3/1/2020 New York, State Revenue Bonds, Series 2008-3506, 144A, 0.3% *, 4/1/2016 (b) New York, Triborough Bridge & Tunnel Authority Revenues, Series B-4, 0.3% *, 1/1/2032 New York City, NY, Industrial Development Agency Revenue, Empowerment Zone, Tiago, AMT, 0.3% *, 1/1/2037, ING Bank NV (a) New York City, NY, Municipal Water Finance Authority, Series 3092, 144A, 0.28% *, 6/15/2010 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series 1314, 0.31% *, 6/15/2039 New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Second Generation Resolution, Series AA-3, 0.32% *, 6/15/2032 New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series A-1, 0.27% *, 11/15/2022 Series E, 2.0%, 11/1/2010 New York, NY, General Obligation: Series I-8, 0.32% *, 4/1/2036, Bank of America NA (a) Series B-5, 0.35% *, 8/15/2022 (b) Otsego County, NY, Industrial Development Agency, Civic Facility Revenue, Noonan Community Service Corp. Project, Series A, 0.4% *, 3/1/2025, Wilber National Bank (a) Port Authority of New York & New Jersey: 144A, 0.33%, 7/7/2010 0.35%, 5/5/2010 Suffolk County, NY, Public Improvement, Series C, 144A, 4.0%, 6/15/2010 (b) Suffolk County, NY, Tax Anticipation Notes, 2.0%, 8/12/2010 Puerto Rico 1.4% Puerto Rico, Industrial Tourist Educational, Medical & Environmental Control Facilities, Bristol-Myers Squibb Project, AMT, 0.39% *, 12/1/2030 % of Net Assets Value ($) Total Investment Portfolio (Cost $96,224,920) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes are securities whose interest rates are reset periodically at market levels.These securities are often payable on demand and are shown at their current rates as of March 31, 2010. † The cost for federal income tax purposes was $96,224,920. (a) Security incorporates a letter of credit from the bank listed. (b) Bond is insured by one of these companies: Insurance Coverage As a % of Total Investment Portfolio Assured Guaranty Municipal Corp. National Public Finance Guarantee Corp. Many insurers who have traditionally guaranteed payment of municipal issues have been downgraded by the major rating agencies. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. FSB: Federal Savings Bank Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by a money market fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments(c) $
